Plaintiff in error, Joe Seibert, was tried and convicted in the county court of Pittsburg county, on an information which charged that on or about the 22nd day of June, 1913, he did unlawfully have in his possession intoxicating liquor, to-wit, eighty-three gallons of *Page 672 
Choctaw beer, with the intent to sell said liquor. The court sentenced the defendant to be confined in the county jail for a term of thirty days, and to pay a fine of fifty dollars.
The only contention made is that the evidence is insufficient to support the verdict, in that there is no evidence tending to show that this brew, called Choctaw beer, was intoxicating. One witness testified that it was intoxicating, and there was evidence tending to show that persons who drank it became intoxicated. If, when the evidence is all carefully considered, it appears that it is wholly wanting in respect to some necessary element of the crime, then we ought to reverse the judgment and grant a new trial, but that is not this case. The contention made, as we view the record, is without merit. The judgment is, therefore, affirmed.